EXECUTION COPY

 



 

AMENDMENT NO. 1, dated as of December 16, 2008 (this “Amendment”), to the
AMENDED AND RESTATED RECEIVABLES TRANSFER AGREEMENT, dated as of August 6, 2008,
(as amended, supplemented or otherwise modified from time to time, the
“Receivables Transfer Agreement”), by and among TYSON RECEIVABLES CORPORATION, a
Delaware corporation, as transferor (in such capacity, the “Transferor”), TYSON
FOODS, INC., a Delaware corporation, individually (“Tyson”), as collection agent
(in such capacity, the “Collection Agent”) and as guarantor under the Limited
Guaranty set forth in Article IX of the Receivables Transfer Agreement (in such
capacity, the “Guarantor”), the several commercial paper conduits identified on
Schedule B of the Receivables Transfer Agreement and their respective permitted
successors and assigns (the “CP Conduit Purchasers”; each, individually, a “CP
Conduit Purchaser”), the several financial institutions identified on Schedule B
of the Receivables Transfer Agreement as “Committed Purchasers” and their
respective permitted successors and assigns (the “Committed Purchasers”; each,
individually, a “Committed Purchaser”), the agent bank set forth opposite the
name of each CP Conduit Purchaser and Committed Purchaser on Schedule B of the
Receivables Transfer Agreement and its permitted successor and assign (the
“Funding Agent” with respect to such CP Conduit Purchaser and Committed
Purchaser), and JPMORGAN CHASE BANK, N.A. (formerly known as The Chase Manhattan
Bank) (“JPMCB”), as administrative agent for the benefit of the CP Conduit
Purchasers, the Committed Purchasers and the Funding Agents (in such capacity,
the “Administrative Agent”).

RECITALS

The parties hereto enter into this Amendment pursuant to Section 10.02 of the
Receivables Transfer Agreement.

NOW THEREFORE, for and in consideration of the premises and of other good and
valuable consideration, the receipt and sufficiency of which are hereby
acknowledged, the parties hereto consent and agree as follows:

SECTION 1.  Definitions. Unless otherwise defined in this Amendment, all defined
terms used in this Amendment, including the Recitals hereto, shall have the
meanings ascribed to such terms in the Receivables Transfer Agreement.

                SECTION 2.  Amendment and Restatement.
 

(a)  Section 2.02(a) of the Receivables Transfer Agreement is hereby amended by
amending and restating the third sentence of the second paragraph thereof to
read as follows:

“Each Incremental Transfer shall be subject to the condition precedent that the
Collection Agent shall have delivered to the Administrative Agent, in form and
substance satisfactory to each Funding Agent, the most recently completed
Settlement Statement and, with respect to any Incremental Transfer for which the
proposed date of such Incremental Transfer is after January 15, 2009, a Daily
Report dated within one (1) Business Day prior to the desired date of such
Incremental Transfer (and to the extent

 

1

 





required by Section 5.01(a)(ix) for proposed Incremental Transfers prior to
January 15, 2009, a completed Weekly Report dated within five (5) Business Days
prior to the desired date of such Incremental Transfer), together with such
other additional information as any Funding Agent may reasonably request.”

 

(b)  Section 2.03(g) of the Receivables Transfer Agreement is hereby amended and
restated in its entirety to read as follows:

“(g) Nieuw Amsterdam may at any time designate all or any portion of the Net
Investment held by it as a “CP Conduit Purchaser” as having been transferred to
itself in its capacity as a “Committed Purchaser”, to the same extent and with
the same effect as if such transfer had been made to a third party Committed
Purchaser pursuant to this Agreement or an Asset Purchase Agreement. Three
Pillars may at any time designate all or any portion of the Net Investment held
by it as a “CP Conduit Purchaser” as having been transferred to itself in its
capacity as a “Committed Purchaser”, to the same extent and with the same effect
as if such transfer had been made to a third party Committed Purchaser pursuant
to this Agreement or an Asset Purchase Agreement.”

 

(c)   Section 2.11(a) of the Receivables Transfer Agreement is hereby amended by
deleting the reference to “2.00%” therein and substituting therefor “3.50%”.

(d)  Section 2.12(a) of the Receivables Transfer Agreement is hereby amended and
restated in its entirety to read as follows:

“(a) Weekly Report and Daily Report. The Collection Agent shall deliver to the
Administrative Agent and the Transferor, no later than 1:00 p.m., New York City
time, (i) on each Weekly Settlement Date (which occurs on or before January 11,
2009) during a Downgrade Condition, a written report substantially in the form
attached hereto as Exhibit D-1 (the “Weekly Report”) setting forth total
Collections received and Receivables originated during the immediately preceding
calendar week, Eligible Receivables balances at the end of the immediately
preceding calendar week, and such other information as the Administrative Agent
or any Funding Agent may reasonably request, and (ii) on each Business Day after
January 15, 2009, a daily report substantially in the form attached hereto as
Exhibit D-3 (the “Daily Report”) setting forth Collections received on the
previous Business Day and the balance of Eligible Receivables as of the close of
business on the previous Business Day, and such other information as the
Administrative Agent or any Funding Agent may reasonably request. The Weekly
Report and such daily report may be delivered in an electronic format mutually
agreed upon by the Collection Agent and each Funding Agent, or pending such
agreement, by facsimile.”

 

(e)  Section 5.01(a)(ix) of the Receivables Transfer Agreement is hereby amended
and restated in its entirety to read as follows:

“(ix) Weekly Reports. During a Downgrade Condition, on each Weekly Settlement
Date occurring on or before January 15, 2009, a Weekly Report to the
Administrative Agent, the Funding Agents and CP Conduit Purchasers.”

 



 

 

2

 

 





 

(f)  Section 6.02(c)(iii) of the Receivables Transfer Agreement is hereby
amended and restated in its entirety to read as follows:

“(iii) During a Downgrade Condition, selected at least one Weekly Report or
Daily Report, as applicable, for each fiscal quarter (during which a Downgrade
Condition had occurred or was continuing) delivered during the fiscal year then
ended and verified that the amounts presented on such Weekly Report relating to
sales, collections, concentrations and aging of Receivables agreed with the
information provided to the Collection Agent by each Seller;”

 

(g)  Section 7.01(1)(m) of the Receivables Transfer Agreement is hereby amended
and restated in its entirety to read as follows:

“(m) Tyson’s Index Rating is B or B2 or lower or Tyson is not rated by S&P or
Moody’s, respectively; or”.

 

(h)  Schedule A of the Receivables Transfer Agreement is hereby amended by
adding the following defined term in the appropriate alphabetical order:

““Daily Report” shall have the meaning specified in Section 2.12(a) of the
Receivables Transfer Agreement.”

 

(i)  The definition of “Applicable Margin” set forth in Schedule A of the
Receivables Transfer Agreement is hereby amended and restated in its entirety to
read as follows:

““Applicable Margin” shall mean 4.50%.”

 

(j)  The definition of “Base Rate” set forth in Schedule A of the Receivables
Transfer Agreement is hereby amended and restated in its entirety to read as
follows:

“Base Rate” or “BR” shall mean, for any date of determination, a rate per annum
equal to the greater of (i) the prime rate of interest announced by the
Administrative Agent from time to time, changing when and as said prime rate
changes (such rate not necessarily being the lowest or best rate charged by the
Administrative Agent) or (ii) the sum of (a) 1.00% and (b) the Federal Funds
Rate for such date; provided, however, that for purposes of Section 2.11(a) of
the Receivables Transfer Agreement or if a Termination Event has occurred, “Base
Rate” or “BR” shall mean, for any date of determination, a rate per annum equal
to the greater of (i) the prime rate of interest announced by the Administrative
Agent from time to time, changing when and as said prime rate changes (such rate
not necessarily being the lowest or best rate charged by the Administrative
Agent) or (ii) the Eurodollar Rate.

 



 

 

3

 

 





(k)  The definition of the term “Concentration Factor” set forth in Schedule A
of the Receivables Transfer Agreement is hereby amended and restated in its
entirety to read as follows:

 

““Concentration Factor” shall mean, as of any date of determination, with

 

respect to any Designated Obligor, except for a Special Obligor, a percentage
equal to the

 

following:

 

 

(i) with respect to Receivables of any Obligor with short-term or

 

long-term ratings of at least A-1 or A by S&P, respectively, and at least P-1 or
A2

 

by Moody’s, respectively, 15.0%;

 

 

(ii) with respect to Receivables of any Obligor with short-term or

 

long-term ratings of at least A-2 or BBB- by S&P, respectively, and at least P-2
or

Baa3 by Moody’s, respectively, 7.50% (and not qualified under clause (i) above);

 

 

(iii) with respect to Receivables of any Obligor with short-term or

 

long-term ratings below A-2 or BBB- by S&P, respectively, and below P-2 or

 

Baa3 by Moody’s, respectively, 3.00% (and not qualified under clause (i) or (ii)

 

above); and

 

 

(iv) with respect to Receivables of any other Obligor, 3.00%.

 

 

The Concentration Factor for Obligors with split ratings shall be

 

determined based upon the lower of the two ratings.”

 

(l)  The definition of the term “Dilution Reserve Ratio” in Schedule A of the
Receivables Transfer Agreement is hereby amended by deleting the language “C =
(i) 2.0 or (ii) following a downgrade of Tyson’s Index Rating below BB+ or Ba1,
respectively, by either S&P or Moody’s, 2.25”, and inserting in place thereof “C
= 2.50”.

(m)  The definition of the term “Eligible Receivable” in Schedule A of the
Receivables Transfer Agreement is hereby amended by amending and restating
subclause (3) thereof to read as follows:

“(3) the Obligor of which is (A) a United States resident, a resident of a U.S.
territory, or a resident of Canada to the extent the aggregate Outstanding
Balance of Receivables due from Obligors that are residents of Canada does not
exceed 5% of the Outstanding Balance of all Receivables on any date of
computation, (B) a Designated Obligor at the time of the initial creation of an
interest therein under the Receivables Transfer Agreement, (C) not an Official
Body or an Affiliate of any of the parties to the Receivables Transfer Agreement
other than Receivables due from Official Bodies to the extent the aggregate
Outstanding Balance of Receivables due from such Obligors does not exceed 2% of
the Outstanding Balance of all Receivables on any date of computation, (D) not
the subject of an Event of Bankruptcy, and (E) an Eligible Obligor;”.

 



 

 

4

 

 





(n)  The definition of the term “Loss Reserve Ratio” in Schedule A of the
Receivables Transfer Agreement is hereby amended by deleting the language “A =
(i) 2.0 or (ii) following a downgrade of Tyson’s Index Rating below BB+ or Ba1,
respectively, by either S&P or Moody’s, 2.25”, and inserting in place thereof “A
= 2.50”.

(o)  Schedule B of the Receivables Transfer Agreement is hereby deleted and
replaced in its entirety with Annex I hereto.

(p)  Schedule C of the Receivables Transfer Agreement is hereby deleted and
replaced in its entirety with Annex II hereto.

(q)  The Receivables Transfer Agreement is hereby amended by adding a new
exhibit, “Exhibit D-3” in the form of Annex III hereto.

SECTION 3.  Termination of Waiver. The parties hereto hereby acknowledge and
agree that Section 3 of the Amendment and Restatement and Waiver, dated as of
August 6, 2008, by and among the Transferor, Tyson, the Collection Agent, the
Guarantor, the CP Conduit Purchasers, the Committed Purchasers, the Funding
Agents, and the Administrative Agent, is valid, binding and effective as of and
between the date thereof and the date immediately prior to the Effective Date,
but that from and following the Effective Date, such Section, and the waivers
set forth therein, are terminated, null and void, and of no legal consequence or
effect whatsoever.

SECTION 4.  Amendments to the Five-Year Credit Agreement. The Administrative
Agent and the Funding Agents hereby consent to the amendments to Sections 7.13
and 7.14 of the Five-Year Credit Agreement as set forth in Annex IV hereto.

SECTION 5.  Governing Law. This Amendment shall be governed by and construed in
accordance with the laws of the State of New York, without reference to its
conflict of law provisions, and the obligations, rights and remedies of the
parties hereunder shall be determined in accordance with such laws.

SECTION 6.  Counterparts;  Conditions to Effectiveness. This Amendment may be
executed in two or more counterparts, each of which shall be an original, but
all of which together shall constitute one and the same instrument. This
Amendment will be effective on the date (the “Effective Date”) when:

(i) executed counterparts of this Amendment shall have been delivered by each
party hereto to the Administrative Agent;

(ii) the Rating Agencies shall have provided the Rating Confirmations to the
Administrative Agent and the Funding Agents;

(iii) the Amended and Restated Fee Letter, dated as of December 16, 2008 (the
“Fee Letter”), among the Transferor, Tyson, and the Administrative Agent, shall
have been duly executed by each person that is to be a party thereto and shall
be in full force and effect; and

 



 

 

5

 

 





(iv) the Administrative Agent shall have received such other documents,
instruments, certificates and opinions as the Administrative Agent or any
Funding Agent shall reasonably request.

 

SECTION 7.  Agreement in Full Force and Effect. Except as expressly amended
hereby, the Receivables Transfer Agreement will continue in full force and
effect in accordance with the provisions thereof as in existence on the date
hereof. After the Effective Date, any reference to the Receivables Transfer
Agreement will mean the Receivables Transfer Agreement as amended by this
Amendment.

 

[The Remainder of This Page is Intentionally Left Blank]

 



 

 

6

 

 





ANNEX IV



 

IN WITNESS WHEREOF, the parties hereto have each caused this Amendment to be
duly executed by their respective officers as of the day and year first above
written.

TYSON RECEIVABLES CORPORATION, as Transferor

 

By:

/s/ Ted Jones

Name: Ted Jones

Title: Vice President- Treasurer

TYSON FOODS, INC., individually as Collection Agent and as Guarantor

 

By:

/s/ Ted Jones

Name: Ted Jones

Title: Vice President- Treasurer

 

 

 

 

 

 

7

 





JPMORGAN CHASE BANK, N.A. (formerly known as The Chase Manhattan Bank), as
Administrative Agent



 

By:

/s/ Joel Gedroic

Name: Joel Gedroic

Title: Executive Director

 

PARK AVENUE RECEIVABLES CORPORATION, as CP Conduit Purchaser



 

By:

/s/ Joel Gedroic

Name: Joel Gedroic

Title: Executive Director

JPMORGAN CHASE BANK, N.A. (formerly known as The Chase Manhattan Bank), as
Committed Purchaser for Park Avenue Receivables Corporation



 

By:

/s/ Joel Gedroic

Name: Joel Gedroic

Title: Executive Director



JPMORGAN CHASE BANK, N.A. (formerly known as The Chase Manhattan Bank), as
Funding Agent for Park Avenue

Receivables Corporation.

         



 

By:

/s/ Joel Gedroic

Name: Joel Gedroic

Title: Executive Director



 

 

8

 

 





THREE PILLARS FUNDING, LLC, as CP

Conduit Purchaser



 

By:

/s/ Doris J. Hearn

Name: Doris J. Hearn

Title: Vice President

SUNTRUST BANK, as Committed Purchaser for Three Pillars Funding Corporation



 

By:

/s/ M. Gabe Bonfield

Name: M. Gabe Bonfield

Title: Vice President

SUNTRUST ROBINSON HUMPHREY, INC., as Funding Agent for Three Pillars Funding
Corporation



 

By:

/s/ Joseph R. Franke

Name: Joseph R. Franke

Title: Director

 



 

 

9

 

 





NIEUW AMSTERDAM RECEIVABLES CORPORATION, as CP Conduit Purchaser



 

By:

/s/ David V. De Angelis

Name: David V. DeAngelis

Title: Vice President

COÖPERATIEVE CENTRALE RAIFFEISEN-BOERENLEENBANK B.A., “RABOBANK INTERNATIONAL”,
NEW YORK BRANCH, as Committed Purchaser for Nieuw Amsterdam Receivables
Corporation

 

By:

/s/ Christopher Lew

Name: Christopher Lew

Title: President

 

By:

/s/ Brett Delfino

Name: Brett Delfino

Title: Executive Director

COÖPERATIEVE CENTRALE RAIFFEISEN-BOERENLEENBANK B.A., “RABOBANK INTERNATIONAL”,
NEW YORK BRANCH, as Funding Agent for Nieuw Amsterdam Receivables Corporation

 

 

By:

/s/ Christopher Lew

Name: Christopher Lew

Title: Vice President

 

 

By:

/s/ Brett Delfino

Name: Brett Delfino

Title: Executive Director

 

 



 

 

10

 

 



 

 